Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                       ADVANCE SHEET HEADNOTE
                                                                     May 20, 2019

                                      2019 CO 35

No. 18SA292, People v. Tomaske—Fourth Amendment—Exclusionary Rule—
Attenuation Doctrine.

      In this case, the supreme court considers whether evidence of a defendant’s

alleged assault of a police officer should be suppressed based on police misconduct. The

police entered the defendant’s property in violation of the Fourth Amendment and the

defendant responded by allegedly assaulting and attempting to disarm a police officer.

The supreme court holds that the evidence of the defendant’s alleged criminal acts should

not be suppressed because the evidence was sufficiently attenuated from the police

misconduct. Since the defendant’s choice to physically resist broke the causal connection

between the evidence and the police misconduct, the deterrent purpose of the

exclusionary rule would not be satisfied and thus the rule does not apply.
                     The Supreme Court of the State of Colorado
                     2 East 14th Avenue • Denver, Colorado 80203

                                       2019 CO 35

                        Supreme Court Case No. 18SA292
                     Interlocutory Appeal from the District Court
                Montrose County District Court Case No. 18CR178
                       Honorable Mary E. Deganhart, Judge
______________________________________________________________________________

                                  Plaintiff-Appellant:

                          The People of the State of Colorado,

                                            v.

                                 Defendant-Appellee:

                          Jeremiah Anthony Tomaske.
______________________________________________________________________________

                                Order Reversed
                                    en banc
                                 May 20, 2019
______________________________________________________________________________

Attorneys for Plaintiff-Appellant:
Dan Hotsenpiller, District Attorney, Seventh Judicial District
Robert Davis, Deputy District Attorney
      Montrose, Colorado

Attorneys for Defendant-Appellee:
Megan A. Ring, Public Defender
Kori Keil Zapletal, Deputy Public Defender
      Montrose, Colorado




JUSTICE BOATRIGHT delivered the Opinion of the Court.
¶1    Police officers entered Jeremiah Tomaske’s property without a warrant and chased

him into his house; Tomaske responded by resisting and allegedly assaulting a police

officer. We must determine whether the evidence regarding Tomaske’s actions was

properly suppressed. The trial court found that the police officers’ initial entry onto the

Tomaske property was a Fourth Amendment violation. The court further found that

Tomaske’s alleged assault “occurred only as a result of the illegal action of law

enforcement entering the curtilage1 and then the residence in violation of the Fourth

Amendment.” As a result, the court suppressed all evidence of the alleged assault.

¶2    Because Tomaske’s decision to resist was an independent act, we conclude that the

evidence of Tomaske’s alleged criminal acts was sufficiently attenuated from the police

misconduct. Therefore, the evidence of what transpired inside the house should not be

suppressed. Accordingly, we reverse the trial court’s suppression order.

                         I.     Facts and Procedural History

¶3    Mary Tomaske called the Montrose Police to report that her car had been stolen

by her son, Josh Tomaske, and that he was potentially still on the property. While three

officers were en route to the Tomaske residence, they received a report that the car had

been returned. As the officers arrived at the Tomaske residence, they confirmed that the

car was parked in the driveway but decided to investigate further. In doing so, they




1“Curtilage” is a legal term of art that describes the area directly surrounding the home.
See Florida v. Jardines, 569 U.S. 1, 6 (2013).

                                            2
entered the backyard and observed a man—Jeremiah Tomaske—coming out of the

detached garage and heading toward the house. The officers asked Jeremiah if he was

Josh, the Tomaske who had reportedly taken the car.2 Tomaske responded that he was

not, and that Josh was his brother. Tomaske then told the officers that they had no right

to be there, but the officers commanded Tomaske to come talk with them. Tomaske

refused and continued to move toward the house. The officers pursued Tomaske through

the backyard, and one officer followed him into the house and tackled him to the ground.

Tomaske resisted and, in the course of the struggle, dislodged the officer’s baton from his

duty belt. At this point, the other officers assisted in detaining Tomaske. Ultimately,

Tomaske was taken into custody.

¶4    Tomaske was charged with second-degree assault on a peace officer, disarming a

peace officer, attempted disarming of a peace officer, and obstructing a peace officer.

Tomaske moved to suppress any statements from the officers about what transpired

inside the house, arguing that the evidence stemmed from a warrantless entry and

unlawful arrest.

¶5    The trial court suppressed the evidence. As an initial matter, the trial court

determined that the officers’ entry into the backyard of the Tomaske home violated the

Fourth Amendment. The court then reasoned that Tomaske’s actions inside the house




2 We will refer to the defendant in this case, Jeremiah Tomaske, as “Tomaske” moving
forward.
                                            3
were “a continuation of the illegal conduct of the officers.”          Therefore, the court

determined that Tomaske’s conduct “was not sufficiently attenuated as to dissipate the

taint of the police misconduct,” and it suppressed the officers’ testimony about what

transpired inside the house.

¶6     In response, the People filed this interlocutory appeal as authorized by section

16-12-102(2), C.R.S. (2018), and C.A.R. 4.1.

                               II.    Standard of Review

¶7     A lower court’s ruling on a suppression motion presents a mixed question of fact

and law. Casillas v. People, 2018 CO 78M, ¶ 18, 427 P.3d 804, 809. We defer to a trial court’s

findings of fact if they are supported by sufficient evidence in the record. Id. We review

a lower court’s conclusions of law de novo. Id.

                                      III.     Analysis

¶8     To determine whether the evidence here should be suppressed, we first look to the

Fourth Amendment’s protections. Next, we examine the purpose and bounds of the

common remedy for Fourth Amendment violations: the exclusionary rule. Then, we

discuss the attenuation doctrine and its application as an exception to the exclusionary

rule. Finally, applying the attenuation doctrine to the instant matter, we conclude that

the evidence of Tomaske’s alleged criminal acts was sufficiently attenuated from the

police misconduct, meaning that the evidence of what transpired inside the house should

not be suppressed.




                                               4
                                          A. Law

¶9     The Fourth Amendment to the U.S. Constitution provides that “the right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures, shall not be violated.” There are two primary ways that the

government can violate a person’s Fourth Amendment rights: intrusion on a

constitutionally protected area and violation of a person’s reasonable expectation of

privacy. See United States v. Jones, 565 U.S. 400, 411 (2012) (noting that there are two tests

used to assess Fourth Amendment violations: the “trespass” test and the “reasonable-

expectation-of-privacy” test). For purposes of the Fourth Amendment’s protections, “the

home is first among equals.” Jardines, 569 U.S. at 6. The area directly surrounding the

home, known as the curtilage, is an extension of the home for purposes of Fourth

Amendment protection. Id. And because the curtilage is a “constitutionally protected

area,” a physical intrusion by the police on that area absent a warrant or recognized

exception constitutes a Fourth Amendment violation. See id. at 7, 11–12.

¶10    When there is a Fourth Amendment violation, courts can apply the exclusionary

rule to suppress evidence that was discovered as a result of the violation. United States v.

Calandra, 414 U.S. 338, 347 (1974). The exclusionary rule is a judicially created remedy

under which the “evidence obtained in violation of the Fourth Amendment cannot be

used in a criminal proceeding against the victim of the illegal search and seizure.” Id. at

347–48. The exclusionary rule applies to evidence obtained as the result of an illegal

search and seizure, as well as “evidence later discovered and found to be derivative of an


                                              5
illegality,” otherwise known as the “fruit of the poisonous tree.” Utah v. Strieff, 136 S. Ct.
2056, 2061 (2016) (quoting Segura v. United States, 468 U.S. 796, 804 (1984)). The “prime

purpose” of the exclusionary rule “is to deter future unlawful police conduct and thereby

effectuate the guarantee of the Fourth Amendment.” Calandra, 414 U.S. at 347. Because

the exclusionary rule is not an individual right, it “applies only where it ‘results in

appreciable deterrence.’” Herring v. United States, 555 U.S. 135, 141 (2009) (quoting United

States v. Leon, 468 U.S. 897, 909 (1984)). Therefore, the existence of a Fourth Amendment

violation alone does not mandate application of the exclusionary rule and the

suppression of evidence. Id. at 140.

¶11    Although we must weigh the deterrent benefits of the exclusionary rule against

the “substantial social costs” of excluding evidence, we note that excluding evidence “has

always been our last resort, not our first impulse.” Hudson v. Michigan, 547 U.S. 586, 591

(2006) (quoting Leon, 468 U.S. at 907). As a result, courts have carved out several

exceptions to the exclusionary rule based on “the causal relationship between the

unconstitutional act and the discovery of evidence.” Strieff, 136 S. Ct. at 2061. One such

exception is the attenuation doctrine. Id.

¶12    The attenuation doctrine applies in situations where “the connection between

unconstitutional police conduct and the evidence is remote or has been interrupted by

some intervening circumstance.” Id. Even if the police misconduct is directly connected

to the evidence sought to be admitted, courts will still apply the attenuation doctrine if




                                              6
“the interest protected by the constitutional guarantee that has been violated would not

be served by suppression of the evidence obtained.” Hudson, 547 U.S. at 593.

¶13    When defendants have responded to Fourth Amendment violations with willful

criminal acts against police officers, courts have applied the attenuation doctrine and held

that evidence of the criminal act is admissible. See, e.g., People v. Doke, 171 P.3d 237, 239

(Colo. 2007); State v. Aydelotte, 665 P.2d 443, 447–48 (Wash. App. 1983) (collecting cases).

“[A]n independent and willful criminal act against a law enforcement officer” is sufficient

to break the causal chain between the police misconduct and the evidence of the new

crime, such that the attenuation doctrine applies. Doke, 171 P.3d at 240. This is so for two

reasons: (1) admission of the contested evidence does not incentivize illegal searches by

the police; and (2) a contrary approach would “effectively give the victim of police

misconduct carte blanche to respond with any means, however violent.” Id. at 240–41.

¶14    Doke illustrates this framework. In that case, sheriff’s deputies went to Doke’s

house to serve him with civil process. Id. at 237. The deputies approached Doke’s front

door and rang the doorbell, but nobody answered.           Id. at 238.   The deputies saw

movement inside the house, so they entered the backyard and approached the back

porch. Id. Looking through a window, the deputies saw Doke sitting in a chair with his

eyes closed. Id. One deputy pounded on the back door and verbally identified himself,

but Doke did not respond for ten minutes. Id. Apparently concerned that there was a

medical problem, a deputy opened the back door. Id. At that point, Doke grabbed a

shotgun, and the deputies withdrew from the doorway and ordered Doke to drop the


                                             7
gun. Id. Doke was eventually taken into custody by a SWAT team and charged with

three counts of menacing, one count of obstructing a peace officer, and one count of

failure to leave premises or property upon request of a peace officer. Id.

¶15    The trial court suppressed all evidence of what Doke said to the deputies, as well

as all evidence of the deputies’ visual observations and all evidence seized from the

house. Id. The court concluded that the deputies had violated Doke’s reasonable

expectation of privacy by entering his property and that this constitutional violation

required suppression. Id. at 238–39.

¶16    We reversed and held “that Doke’s allegedly criminal acts [were] sufficiently

attenuated from any illegal conduct of the deputies so that exclusion [was] not

appropriate.” Id. at 241. We reasoned that “[t]he deterrent effect of applying the

exclusionary rule in cases where the accused has committed a crime against police officers

in response to police misconduct would be minimal. Admitting evidence of the crime

does not provide police with an incentive to conduct illegal searches.” Id. at 240–41. Also,

importantly, we noted that it would be “contrary to the public interest” to establish “[a]

rule that would allow a person whose right to be free from unreasonable searches and

seizures was allegedly violated to respond with acts of violence.” Id. at 241.




                                             8
                                     B. Application

¶17      Turning to the instant matter, we must determine whether the attenuation

doctrine applies to the evidence of what transpired inside the Tomaske residence.3 On

this issue, Doke is instructive. Much like the physical intrusion and menacing response

in Doke, once the officers entered Tomaske’s house, he responded with physical

resistance. In so doing, Tomaske allegedly assaulted and attempted to disarm a police

officer. Again, as in Doke, Tomaske’s decision to resist “br[oke] the causal connection

between the police illegality and the evidence of the new crime,” thereby implicating the

attenuation doctrine. See id. at 240. To merit the exclusion of evidence, the exclusionary

rule requires more than merely “but for” causation between the police’s illegal acts and

the discovery of evidence. Id.

¶18      However, both here and in Doke, the trial courts relied on “but for” causation to

demonstrate the causal connection necessary to exclude the contested evidence. Both

trial courts ruled, in effect, that “but for” the police misconduct, the police would not

have gathered any evidence. But as we stated in Doke, “but for” causation does not

necessarily justify the exclusion of evidence. See id. Instead, the issue is whether the

evidence was “come at by exploitation of [the police’s] illegality or instead by means

sufficiently distinguishable to be purged of the primary taint.” Id. (quoting People v.

Rodriguez, 945 P.2d 1351, 1363–64 (Colo. 1997)). Here, the contested evidence suppressed




3   The issue of whether the police violated the Fourth Amendment is not before us.
                                             9
by the trial court was evidence of Tomaske’s new and independent criminal acts that

arose from his decision to physically resist. Thus, unlike the scenario where police

officers’ misconduct leads to their discovery of evidence of a completed crime (e.g., finding

contraband), this case involves police misconduct that led to the commission of a new

crime. The exclusionary rule applies to the former situation, not the latter.

¶19    Furthermore, recognizing that courts only apply the exclusionary rule when doing

so will sufficiently deter police misconduct, Herring, 555 U.S. at 141, we conclude that no

such deterrence would be accomplished here. Suppressing evidence of the alleged crimes

committed against the police officers here would have a minimal deterrent effect on

police misconduct because it was Tomaske’s decision to physically resist that caused the

police officers to observe his alleged criminal conduct. Application of the exclusionary

rule requires a strong causal connection between police misconduct and the discovery of

evidence, and it is the strength of that connection that merits the heavy toll of excluding

evidence. Because the causal connection here was broken by Tomaske’s decision to resist,

the exclusionary rule does not apply and the evidence of what transpired inside the

Tomaske home should not be suppressed.

                                    IV.    Conclusion

¶20    In sum, the evidence of Tomaske’s alleged criminal acts was sufficiently

attenuated from the police misconduct such that the exclusionary rule does not apply.

Therefore, we reverse the trial court’s suppression order, and we remand to that court for

further proceedings consistent with this opinion.


                                             10